 



Exhibit 10.7
AGREEMENT FOR SHARING DEVELOPMENT COSTS
     THIS AGREEMENT is entered into as of July 18th and effective as of July 1,
2005 (the “Effective Date”) by and between Micrus Endovascular Corporation
(“Micrus US”), a Delaware corporation whose principal office is at 610 Palomar
Avenue, Sunnyvale, California 94085, and Micrus Endovascular SA (“Micrus
International”), a corporation organized under the laws of Switzerland whose
principal office is at En Chamard, 1442 Montagny-Pres-Yverdon, Switzerland
(each, a “Party” and collectively, the “Parties”).
RECITALS
     WHEREAS, within their respective territories, Micrus US and Micrus
International are, or intend to be, engaged in the business of developing,
manufacturing, selling and supporting medical devices;
     WHEREAS, Micrus US and Micrus International have entered into license
agreement dated concurrently herewith (the “License Agreement”) under which
Micrus International has obtained certain intellectual property rights for the
use of the Licensed Technology (as defined therein) as they exist on the
Effective Date including the right to use the Licensed Technology for research
and development purposes; and
     WHEREAS, Micrus US and Micrus International desire to pool their resources
for the purpose of further developing and otherwise enhancing the value of the
Licensed Technology and desire to obtain the benefits from exploiting such
developments in their respective businesses in accordance with this Agreement
for Sharing Development Costs (“Agreement”), which is intended to be a
“qualified cost sharing agreement” as defined in section 1.482-7 of U.S.
Treasury Regulations;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
hereinafter set forth, the Parties hereto agree as follows:

1



--------------------------------------------------------------------------------



 



1.   DEFINITIONS

     For purposes of this Agreement, the following definitions shall apply to
the terms set forth below wherever they appear:

1.1   “Affiliate” of a Party means any entity controlled by, controlling, or
under common control with such Party, where “control” means ownership, either
direct or indirect, of more than fifty percent (50%) of the equity interest
entitled to vote for the election of directors or equivalent governing body.

1.2   “Aggregate Allocable Development Costs” for any Year means the sum of the
Development Costs of Micrus US and Micrus International during such Year.

1.3   “Annual Cost Sharing Report” means the document prepared by the Parties as
provided in Articles 3 and 4 of this Agreement.

1.4   “Cost Share” and “Cost Share Percentage” for any Year are the amounts
specified in Article 3 of this Agreement.

1.5   “Developed Intangibles” means any and all Micrus Licensed Technology
arising from or developed as a result of the Development Program, and all
elements of the Micrus Brand Rights that are created through, or derive their
value from, the Parties’ activities after the Effective Date, and any applicable
intangible property as defined under Treasury Regulation Section 1.482-4(b).

1.6   “Development Costs” means those costs incurred by each Party that are
specified in Article 2 of this Agreement.

1.7   “Development Program” means the activities of either Party that give rise
to Development Costs, with due regard to the rules and principles of Section 2.4
of this Agreement.

1.8   “Fiscal Year End” means March 31, the last day of each of Micrus US’s
fiscal year ending after the Effective Date.

1.9   “Local Business” shall mean and include the establishment, marketing, and
operation of the Micrus business within a specific country or region (including
Micrus’s business currently operated by Micrus US in the United States).

2



--------------------------------------------------------------------------------



 



1.10   “Licensed Technology” means: all Patent Rights, Technical Information,
Brand Rights, and Copyrights (as such terms are defined in the License
Agreement), including without limitation, all right, title and interest in the
foregoing, and all devices, patents, copyrights, hardware, software, trade
secrets, proprietary techniques, business models, processes, methods,
applications, technical information, documentation and other similar items that
were conceived, discovered, owned, licensed, or acquired by Micrus US or any of
its Affiliates or agents prior to or as of the Effective Date.

1.11   “Micrus Brand Rights” means (a) all trade names, trademarks, service
marks, logos, Internet domain names or similar property that Micrus US uses, has
developed or has registered anywhere in the world, and any derivations of such
marks that are developed, used or registered in the future; and (b) all customer
lists, market surveys, customer and transaction data, and other market or
customer related intangible property or goodwill that Micrus US has created,
collected or acquired, or that either Party creates, collects or acquires in the
future, and any applicable intangible property as defined under Treasury
Regulation Section 1.482-4(b).

1.12   “Net Funding Party” means the Party whose Cost Share for a particular
Year is expected to exceed its Development Costs for that Year. Initially,
Micrus International shall be the Net Funding Party.

1.13   “Patent Rights” means (a) any and all issued patents, reissue or
reexamination patents, patents of importation, revivals of patents, revalidation
patents, utility models, certificates of invention, registrations of patents, or
extensions thereof, regardless of country or formal name; and (b) all U.S. and
foreign utility and design Patents, and published or unpublished regular patent
and provisional applications, including without limitation any and all
applications of addition, divisionals, continuations, continuations-in-part
(“CIPs”), continuing prosecution applications (“CPAs”), reexaminations,
substitutions, extensions, renewals, utility models, certificates of invention
or reissues thereof or therefore, invention disclosures and records of
invention, and any license to practice any of the foregoing.

1.14   “Prior Year Adjustment” means any adjustment to the Parties’ Cost Shares
for a Year prior to the current Year, which may be made in accordance with
Article 3.5 of this Agreement.

1.15   “Quarterly Close Date” means June 30, September 30 and December 31, or
equivalent dates corresponding to the last day of the fiscal quarters of Micrus
US’s fiscal year, and also includes the Fiscal Year End.

3



--------------------------------------------------------------------------------



 



1.16   “Quarterly Payment” means a payment by the Net Funding Party to the other
Party as provided in Article 4.1 of this Agreement.

1.17   “Year” means each period between Fiscal Year Ends, except the first Year
shall begin on the Effective Date and end on March 31, 2006, and the final Year
shall end on the date of termination of this Agreement.

2. DEVELOPMENT COSTS
2.1 Development Costs. Development Costs of a Party shall mean the following:

  a.   All costs incurred by such Party from activities relating to the further
development or refinement of the Micrus Licensed Technology (but specifically
excluding all license fees and royalties paid by Micrus International to Micrus
US pursuant to the License Agreement);     b.   All costs incurred by such Party
from activities relating to the protection of Micrus Licensed Technology and the
promotion of the Micrus Brand Rights on a global basis, or the creation or
refinement of Global Brand Protocols (as defined in the License Agreement), but
shall specifically exclude costs relating solely to the promotion of a Local
Business, to obtaining and renewing government registrations or filings to
protect the use of the Micrus Licensed Technology in a Local Business or to
day-to-day operations of a Local Business. Costs shall include expenses related
to quality control standards and specifications established from time-to-time by
Micrus US, including any requirements of applicable regulatory agencies
worldwide for the manufacture and sale of Licensed Technology, as mutually
agreed upon by the parties.     c.   Costs of stock-based compensation granted
to Micrus US or Micrus SA employees or independent contractors on or after the
Effective Date, but only to the extent such employees or independent contractors
are engaged in a Development Program. Costs will exclude any amount for
stock-based compensation granted before the Effective Date. The parties further
agree that cost-sharing payments made under this Agreement in any year to
account for the costs of stock-based compensation will be refunded in their
entirety in the event that the current Treas. Reg. § 1.482-7 requirement to
include stock-based compensation in the calculation of intangible development
costs is invalidated or withdrawn. Pursuant to Treas. Reg.
§1.482-7(d)(2)(iii)(B) the parties hereby elect

4



--------------------------------------------------------------------------------



 



      to take into account all operating expenses attributable to stock options
in the same amount, and as of the same time, as the fair value of the stock
options reflected as a charge against income in the audited financial statements
of Micrus US or disclosed in footnotes to the audited financial statements of
Micrus US.

2.2   Sublicensee’s Costs. Development Costs incurred by a person that has
licensed, sublicensed or otherwise received rights in the Micrus Licensed
Technology or the Micrus Brand Rights from a Party (“Sublicensee”) shall be
considered Development Costs of that Party if the Party materially participates
in the management or control of the sublicensee and if the Party retains
ownership of, or receives material rights to use, any intangible property
developed by the sublicensee.

2.3   Determination of Costs. The following principles shall apply in the
determination of Development Costs:

  a.   Costs shall be determined in accordance with U.S. generally accepted
accounting principles as applied by Micrus US for financial reporting purposes
and in accordance with the relevant Treasury Regulations.     b.   Such costs
shall specifically exclude any amounts relating to or resulting from a corporate
merger or acquisition, regardless of their accounting treatment or
characterization. For example, costs exclude any charge for in-process research
and development resulting from a transaction treated as an acquisition.     c.  
Such costs shall exclude any depreciation or amortization incurred by either
Party, provided, however, that for administrative convenience the Parties may
agree to use such depreciation and amortization as reasonable proxies for an
arm’s length charge for the use of tangible personal property where the amounts
are relatively similar.     d.   Such costs shall include direct costs of the
relevant activities, and an allocable share of administrative, overhead and
other indirect costs. Allocations of indirect costs and of any direct costs that
benefit both the Development Program and a Party’s other business activities
shall be made using methods that are mutually agreed to be consistent,
reasonable and in keeping with sound accounting practices.

2.4   Scope of the Development Program. In general, the Parties intend that all
development activities relating to any product or service of either Party be
included within the scope of

5



--------------------------------------------------------------------------------



 



    the Development Program, and that all intellectual property rights related
to such products and services be included within the Micrus Licensed Technology
and the Micrus Brand Rights. In this regard, the following specific rules apply:

  a.   Existing Products and Services. The Parties hereby note that the Micrus
Licensed Technology and the Micrus Brand Rights include all intellectual
property rights related to all products and services of either Party in
existence as of the Effective Date, and the Development Program includes all
development activities related to improving or extending such products and
services.     b.   New Lines of Business. In the event that either Party
undertakes development activities relating to any new products or services, such
activities will be included in the Development Program except to the extent
specifically excluded by the written agreement of the Parties. Micrus
International may only perform development activities upon receiving the express
consent of Micrus US.     c.   Acquisitions. In the event that either Party
acquires any intellectual property after the Effective Date from a non-Party by
means of a cash purchase or corporate merger, such intangible property shall be
added to the Development Program unless either Party gives written notice
objecting thereto within sixty (60) days of the acquisition date or unless the
Parties fail to enter into a written agreement providing appropriate arm’s
length compensation for use of such property.     d.   Licenses. In the event
that either Party licenses any intellectual property from a non-Party after the
Effective Date, such intangible property shall be added to the Development
Program unless either Party gives written notice objecting thereto within sixty
(60) days of the license date. Royalties and other fees related to such license
shall be treated as a Development Cost of the licensee Party unless the Parties
enter into a written sublicense or assignment of such license.

The Parties shall memorialize any new or acquired products or services that are
excluded from the Development Program by amending Exhibit A to this Agreement.

3.   DEVELOPMENT COST ALLOCATION

On or before the first Quarterly Close Date following each Fiscal Year End,
Micrus US and Micrus International shall each prepare necessary financial
statements and forecasts, and shall jointly reconcile and consolidate such
statements and forecasts into an “Annual Cost Sharing

6



--------------------------------------------------------------------------------



 



Report” relating to the Year just ended, containing the information required by
this Article 3 and signed by both Parties.

3.1   Determination of Aggregate Allocable Development Costs. The Annual Cost
Sharing Report shall indicate the types and amounts of Development Costs
incurred by each Party during the Year. The sum of the Parties’ Development
Costs incurred during the Year is the Aggregate Allocable Development Costs.

3.2   Financial Results and Forecasts. The Annual Cost Sharing Report shall also
include such financial information and forecasts as may be mutually agreed to be
necessary to obtain the most reliable measure of benefits reasonably anticipated
to be derived by each Party from the Developed Intangibles. The Parties
currently anticipate that the most reliable measure of benefits will be
projected sales revenues.

3.3   Cost Share Percentages. The Annual Cost Sharing Report shall include the
determination of (a) each Party’s Cost Share Percentage for the Year, which
shall be the ratio of benefits realized or forecasted for such Party for the
Year over the total benefits realized or forecasted for both Parties for the
Year; and (b) each Party’s Cost Share for the Year, which shall be the Aggregate
Allocable Development Costs for the Year multiplied by such Party’s Cost Share
Percentage.

3.4   Amendments and Compensating Adjustments. At any time before payment of the
third and final Quarterly Payment for any Year, the Parties may upon mutual
agreement amend the Annual Cost Sharing Report for the previous Year to reflect
the most reliable financial data and forecasts then available, and make an
appropriate compensating adjustment to be settled no later than the next
Quarterly Payment.

3.5   Reconciliation of Prior Year Cost Shares. The Annual Cost Sharing Report
shall include a reconciliation of all prior year Cost Share computations that
relied on forecasts of current Year financial results. The prior year Cost Share
Percentages shall be recomputed by replacing prior forecasts with most recent
actual data and forecasts available. Prior Year Adjustments shall be determined
for those prior years in which either Party’s initial Cost Share Percentage
differed by more than fifteen percent (15%) from the recomputed percentage
unless such difference was due to an extraordinary event, beyond the control of
the Parties, which could not reasonably have been anticipated at the time that
costs were shared.

3.6   Reallocation after Government Adjustment. In the event the Cost Share of
either Party (for any Year) is adjusted by any government fiscal authority, the
Parties shall make

7



--------------------------------------------------------------------------------



 



    appropriate collateral adjustments, in accordance with applicable tax
regulations regarding cost-sharing arrangements to the Cost Share for such Year
and for any subsequent years to reflect the adjustment and shall determine Prior
Year Adjustments. Any such adjustments shall be settled in accordance with
Section 4.2 of this Agreement at such time as the government adjustment becomes
final (including the resolution of any competent authority proceedings that may
be initiated).

4.   FUNDING AND SETTLEMENT PAYMENTS

4.1   Quarterly Payments. On or before each Quarterly Close Date after the close
of the first fiscal quarter following the Effective Date (or such other date as
the Parties mutually agree), the Net Funding Party shall pay the other Party an
amount (“Quarterly Payment”) equal to one-fourth its Cost Share for the Prior
Year less its expected Development Costs for the quarter (or such other amount
as the Parties mutually agree).

4.2   Year-End Settlement Amount. The Annual Cost Sharing Report shall include
the following computation (“Year-End Settlement Amount”) for each Party:

  a.   the Party‘s Cost Share for the Year, plus     b.   the sum of all Prior
Year Adjustments for the Party (if any), plus or minus     c.   the Quarterly
Payments received or paid, respectively, by the Party, minus     d.   the
Party‘s Development Costs for the Year.

Within sixty (60) days of the Fiscal Year End, the Party for whom the Year-End
Settlement Amount is positive shall pay such amount to the other Party.

4.3   Records and Audits. The Parties shall each maintain complete and accurate
written records for four (4) years, in sufficient detail to permit ready
verification of the computation of Development Costs and the allocation of such
costs, and shall allow each party or its designee to inspect and make extracts
or copies of such records for the purpose of ascertaining the correctness of the
computation and allocation of the Development Costs. If, as a result of any
audit verification or certification, there is an adjustment in the amounts and
allocations determined under Article 4, settlement amounts resulting from such
adjustments plus interest thereon at the U.S. prime rate shall be paid on or
before the next Quarterly Close Date.

8



--------------------------------------------------------------------------------



 



4.4   Currency. Unless otherwise agreed by the Parties, all payments
contemplated hereby or made by the Parties in connection herewith shall be made
in the lawful currency of the United States of America. In making any
calculation hereunder, any amounts in currencies other than the U.S. dollar
shall be translated into U.S. dollars at the prevailing bookkeeping rate used by
Micrus US during the period in which the revenue or expense is recognized under
U.S. generally accepted accounting principles.

4.5   Netting of Amounts Payable. A netting of any amount payable under this
Agreement as against existing accounts payable and accounts receivable, whether
arising under this or any other agreement, shall be acceptable payment,
effective as of the date of the netting on the books of the Parties.

4.6   Assumption of Development Risk. Each Party shall bear its Cost Share in
accordance with terms of this Agreement without regard to the success or failure
of the Development Program or the commercial viability of the Developed
Intangibles.

5.   OWNERSHIP OF DEVELOPED INTANGIBLES

5.1   Legal Title. Unless otherwise agreed by the parties, legal title to
Developed Intangibles shall be vested in Micrus US subject to the rights and
obligations of Micrus International under this Agreement. Each Party shall, from
time to time, take such steps as are reasonably necessary to ensure maximum
intellectual property rights in Developed Intangibles are secured and preserved,
including registering or filing for the rights in the name of the most
appropriate Party for this purpose.

5.2   Beneficial Rights. So that each Party may exploit the Developed
Intangibles in its respective business and fully enjoy the benefits thereof,
each Party shall have worldwide (except as provided in Section 5.3 below),
non-exclusive, perpetual (subject to Section 8.5) rights to use, copy, display,
modify, or otherwise exploit Developed Intangibles to which the other Party
holds legal title.

5.3   U.S. Manufacturing and Sales Rights. Notwithstanding Section 5.2 above,
Micrus US shall obtain sole and exclusive rights (legal and beneficial) to the
following:

  a.   all rights to use the Developed Intangibles in connection with
manufacturing products within the United States;

9



--------------------------------------------------------------------------------



 



  b.   all rights to use the Developed Intangibles in connection with selling
products or providing services to customers with respect to products which are
installed in the United States; and     c.   all rights to sublicense the
Developed Intangibles in whole or in part to any person or persons for use in
connection with the manufacture and sale of the products within the United
States.

5.4   Sublicenses. With the prior written consent of the other Party, each Party
shall have the right to license, sublicense (other than with respect to the
exclusive rights set forth in Section 5.3(c) which are reserved for Micrus US)
or transfer its rights in the Developed Intangibles hereunder in whole or in
part to any person or persons provided that such license, sublicense or transfer
is pursuant to a signed agreement which has terms and restrictions at least as
protective of the Developed Intangibles as this Agreement.

6.   LIMITATION OF LIABILITY.

IN NO EVENT WILL MICRUS US, OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES,
HAVE ANY LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER FOR BREACH OF
CONTRACT, TORT OR OTHERWISE, ARISING OUT OF OR RELATED TO THIS AGREEMENT,
INCLUDING BUT NOT LIMITED TO, LOSS OF ANTICIPATED PROFITS, OR LOSS OF USE, EVEN
IF MICRUS US HAS BEEN ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY OF SUCH DAMAGES.

7.   CONFIDENTIAL INFORMATION

7.1   Obligations. The Parties acknowledge that, from time to time, one Party
(the “Disclosing Party”) may disclose to the other Party (the “Receiving Party”)
information which is marked as “proprietary” or “confidential” or which would,
under the circumstances, be understood by a reasonable person to be proprietary
and nonpublic (“Confidential Information”). The Receiving Party shall retain
such Confidential Information in confidence and shall not disclose it to any
third party without the Disclosing Party’s written consent. Each Party shall use
at least the same procedures and degree of care

10



--------------------------------------------------------------------------------



 



    which it uses to protect its own Confidential Information of like
importance, and in no event less than reasonable care.

7.2   Exceptions. Notwithstanding the foregoing, Confidential Information will
not include information to the extent that such information:

  a.   was already known by the Receiving Party without an obligation of
confidentiality at the time of disclosure hereunder;     b.   was generally
available to the public at the time of its disclosure to the Receiving Party
hereunder;     c.   became generally available to the public after its
disclosure other than through an act or omission of the Receiving Party in
breach of this Agreement;     d.   was subsequently lawfully and independently
disclosed to the Receiving Party by a person other than Disclosing Party;     e.
  was independently developed by the Receiving Party; or     f.   is disclosed
pursuant to the order or requirement of a court, administrative agency, or other
governmental body, provided, however, that the Receiving Party shall provide
prompt notice thereof to enable the Disclosing Party to seek a protective order
or otherwise prevent such disclosure.

8.   TERM AND TERMINATION

8.1   Term of the Agreement. The initial term of this Agreement shall be for one
year from the Effective Date. Following the initial term, this Agreement shall
continue in force until such time that either Party gives written notice to the
other to terminate the Agreement. Such notice shall be no less then sixty
(60) days prior to proposed termination date.

8.2   Immediate Termination upon Notice for Change in Control or Substantial
Encumbrance. In the event that the direct or indirect ownership of Micrus
International undergoes a change in control so that Micrus International and
Micrus US cease to be Affiliates, or in the event that a substantial portion of
Micrus International’s assets or the conduct of Micrus International’s business
shall be substantially encumbered by extraordinary governmental action or by
operation of law, including bankruptcy or similar proceedings,

11



--------------------------------------------------------------------------------



 



    Micrus US may, at its option, terminate this Agreement effective immediately
upon written notice given to Micrus International. For purposes of this
paragraph, notice shall be effective when sent.

8.3   Termination After Failure to Cure for Failure of Performance. If any Party
shall fail to perform any of its covenants contained in this Agreement or in the
License Agreement, Contract Manufacturing Services Agreement, or Supportive
Services Agreement between the Parties with the same effective date, and shall
fail to cure such default within sixty (60) days after receipt of a notice from
the other Party, the Party giving notice shall have the right to terminate this
Agreement immediately by giving written notice to the other Party.

8.4   Return of Documents. In the event of termination of this Agreement, Micrus
US and Micrus International shall return to each other all documents, records,
notes and other evidence or descriptions of Developed Intangibles relating to
improvements/refinements to the Micrus Licensed Technology in their possession
which are the other’s property.

8.5   Effect of Termination. Upon any termination under Section 8.2 or resulting
from Micrus International’s default under Section 8.3, all rights of Micrus
International in the Developed Intangibles shall transfer immediately to Micrus
US without requirement of notice or action of any kind, subject to fair
compensation for such rights after settlement of other claims or liabilities
between the Parties. In the event of any other termination of this Agreement,
Micrus US and Micrus International shall retain those rights in the Developed
Intangibles which each had acquired pursuant to the Agreement prior to the
termination.

8.6   Final Payment. Upon any termination, treating the date of termination as
the final “Fiscal Year End,” the Parties shall prepare a final Annual Cost
Sharing Report as provided in Articles 3 and 4, and shall arrange to pay or
otherwise settle the Year-End Settlement Amount as provided by Article 4.1.

9.   MISCELLANEOUS

9.1   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, United States of America,
without giving effect to conflict of laws principles. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement or any transaction

12



--------------------------------------------------------------------------------



 



hereunder.   The Parties hereby expressly consent to the personal jurisdiction
and venue of the courts of California.

9.2   Waiver. Any waiver of the provisions of this Agreement or of a Party’s
rights or remedies under this Agreement must be in writing to be effective.
Failure, neglect, or delay by a Party to enforce the provisions of this
Agreement or its rights or remedies at any time will not be construed and will
not be deemed to be a waiver of such party’s rights under this Agreement and
will not in any way affect the validity of the whole or any part of this
Agreement or prejudice such Party’s right to take subsequent action.

9.3   Amendments. This Agreement may not be altered or amended except by a
written instrument signed by the authorized legal representatives of both
Parties. Any material modification of this Agreement that results in a transfer
of rights to Developed Intangibles between the Parties shall require fair
compensation.

9.4   Successors and Assignees. This Agreement shall be binding upon and inure
to the benefit of any Affiliate that is the successor to substantially all of
the assets and businesses of either Party. Neither Party may otherwise assign
this Agreement without the other Party’s written authorization.

9.5   Severability. If any provision in this Agreement shall be found or be held
to be invalid or unenforceable, then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any party. In such event, the Parties shall use best efforts to
negotiate, in good faith, a substitute, valid and enforceable provision or
agreement which most nearly affects the Parties’ intent in entering into this
Agreement.

9.6   Entire Agreement. This Agreement (including the Exhibit and any addenda
hereto signed by both Parties) and the other documents referred to herein,
contain the entire agreement of the Parties with respect to the subject matter
of this Agreement and supersedes all previous communications, representations,
understandings and agreements, either oral or written, between the Parties with
respect to the subject matter.

9.7   Relationship Between Parties. The Parties shall at all times and for all
purposes be deemed to be independent contractors and neither Party, nor either
Party’s employees, representatives, subcontractors or agents, shall have the
right or power to bind the other Party. This Agreement shall not itself create
or be deemed to create a joint venture,

13



--------------------------------------------------------------------------------



 



    partnership or similar association between the Parties or either Party’s
employees, subcontractors or agents.

9.8   Counterparts. The Parties may execute this Agreement in multiple
counterparts, each of which constitutes an original as against the Party that
signed it, and both of which together constitute one agreement. The signatures
of both Parties need not appear on the same counterpart. The delivery of signed
counterparts by facsimile or email transmission that includes a copy of the
sending Party’s signature is as effective as signing and delivering the
counterpart in person.

9.9   Notices. Any notices required or permitted hereunder shall be given in
writing either (a) through personal delivery by courier with tracking
capabilities or otherwise, (b) by telecopy or other electronic medium, or (c) by
deposit in the mail. Any notice given using means described in (a) or (c) of the
preceding sentence shall be sent to the other Party at the address set forth in
the first paragraph of this Agreement or to such other address as the Party has
designated by notice given pursuant to this Agreement. All notices shall be
deemed given or made (x) on the date delivered if delivered personally, by
courier or otherwise, (y) on the date initially received, if delivered by
telecopy or other electronic medium, or (z) on the third business day after it
is mailed.

(The remainder of this page has been intentionally left blank)

14



--------------------------------------------------------------------------------



 



     By their signatures, the authorized representatives of the Parties
acknowledge the Parties’ acceptance of this Agreement:

                  Micrus Endovascular Corporation    
 
           
 
  By:        /s/ John Kilcoyne
 
   
 
                Printed Name: John Kilcoyne    
 
                Title: President and Chief Executive Officer    
 
                Micrus Endovascular SA    
 
           
 
  By:        /s/ Beat Merz
 
   
 
                Printed Name: Beat Merz    
 
                Title: President and Administrator    
 
           
 
  By:        /s/ Francois Requin    
 
           
 
                Printed Name: Francois Requin    
 
                Title: Administrator    

15



--------------------------------------------------------------------------------



 



EXHIBIT A
EXCLUDED PRODUCTS OR SERVICES
     Pursuant to Section 2.4 of the Agreement for Sharing Development Costs, the
Parties hereby agree that the following products or services developed or
acquired by the specified Party are excluded from the Development Program:

              Product or Service   Party   Effective Date   Signatures (or
Initials) None   N/A   N/A    

16